1    Glenn Kenna, 305092
2    gkenna@curtislegalgroup.com
     Curtis Legal Group
3
     A Professional Law Corporation
4    1300 K St., Suite B
     P. O. Box 3030
5
     Modesto, CA 95353
6    Telephone: (209) 521-1800
7
     Facsimile: (209) 572-3501

8    Attorney for Plaintiff Carmen Yolanda Aguilar
9

10
     CARMEN YOLANDA AGUILAR,               Case Number: 2:18CV-02856-wbs-ac
11
                  Plaintiff,
12
     vs.                                   STIPULATION OF DISMISSAL [FRCP 41(a)]
13                                         AND ORDER OF DISMISSAL
     GLOBE LIFE AND ACCIDENT
14
     INSURANCE COMPANY, and DOES
15   1 TO 100,
                Defendant.
16

17
           Plaintiff Carmen Aguilar and Defendant Globe Life and Accident Insurance
18
     Company hereby stipulate under Federal Rules of Civil Procedure 41(a)(1)(A)(ii)
19
     that this action be dismissed with prejudice as to all claims, causes of action, and
20
     parties, with each party bearing that party’s own attorney’s fees and costs.
21
     DATED: November 27, 2018                      Curtis Legal Group, A Professional
22
                                                   Law Corporation
23
                                                   By: /S/ Glenn Kenna______
24
                                                   Attorney for Plaintiff Carmen Aguilar
25   DATED: November 27, 2018                      HINSHAW & CULBERTSON LLP
                                                   By: /S/ Larry Golub_____
26
                                                         LARRY M. GOLUB
27                                                 Attorney for defendant Globe Life
                                                   And Accident Insurance Company
28   STIPULATION OF DISMISSAL [FRCP 41(a)] AND ORDER OF DISMISSAL
1                                ORDER OF DISMISSAL
2           Pursuant to the stipulation of the parties under Federal Rules of Civil
3    Procedure 41(a)(1)(ii), IT IS ORDERED THAT THE ACTION BE, AND HEREBY IS,
4    DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with each
5    party bearing that party’s own attorney’s fees and costs. The Clerk is directed to
6    close the file.
7

8    Dated: December 3, 2018
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION OF DISMISSAL [FRCP 41(a)] AND ORDER OF DISMISSAL
